DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 10/29/2021 have been fully considered. Applicant’s amendment to claim 13 overcomes the rejection under 35 U.S.C. 103. However, the amendment was not sufficient to place the case in condition for allowance. The claim, as amended by this action, places the claims in condition for allowance.

Election/Restrictions
Claim 13 is allowable. The restriction requirement, as set forth in the Office action mailed on 03/08/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Priority
This application claims priority to 62/734,946 filed on 09/21/2018. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Teel on 06/15/2022 and 07/13/2022.
The application has been amended as follows: 
Claim 13 (renumbered as claim 1). An optical fiber apparatus, comprising: first and second lengths of fiber, each comprising an outer cladding over an inner cladding that is over a core; and a cladding light stripper (CLS) comprising a third length of fiber optically coupling the first length of fiber to the second length of fiber, wherein the third length of fiber further comprises a core and an inner cladding that has one or more helical grooves to perturb light propagating in the inner cladding, wherein the one or more helical grooves have a central portion between two outer portions, the central portion having a helix pitch that is smaller than that in the two outer portions, wherein the one or more helical grooves extend continuously over the third length, and wherein the 
Claim 16 (renumbered as claim 2) The optical fiber apparatus of claim [[15]]13, wherein the one or more helical grooves make two or more turns about a fiber axis over the third length.

Allowable Subject Matter
Claims 13, 16-20, and 23-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 13 as amended requires “wherein the one or more helical grooves have a central portion between two outer portions, the central portion having a helix pitch that is smaller than that in the two outer portions, wherein the one or more helical grooves extend continuously over the third length, and wherein the helix pitch continuously varies over the third length.” While these features are individually known in the art, the Office has no evidence that these features together are obvious to a person of ordinary skill in the art absent improper hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441.  The examiner can normally be reached on Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joshua King/               Primary Examiner, Art Unit 2828   
07/14/2022